Citation Nr: 1130246	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  05-22 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable evaluation for right knee arthritis prior to June 11, 2010.

2.  Entitlement to an initial evaluation in excess of 10 percent disabling for right knee arthritis from June 11, 2010 forward.

3.  Entitlement to an initial compensable evaluation for left knee strain (formerly evaluated as arthritis) prior to June 11, 2010.

4.  Entitlement to an initial evaluation in excess of 10 percent disabling for left knee strain from June 11, 2010 forward.

5.  Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to April 2003, with approximately 5 years, 10 months additional prior active duty service.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from a June 2004 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Cleveland, Ohio, which granted the Veteran's claim of entitlement to service connection for bilateral knee arthritis with an initial  noncompensable rating for each knee, effective May 1, 2003 (the Board observes that the RO erroneously cited the effective date as May 1, 2004 in the June 2004 rating decision), and denied his claim of entitlement to service connection for bronchitis.  In a subsequent April 2011 rating decision, following the receipt of the Veteran's notice of disagreement ("NOD") with the initial disability ratings, the Appeals Management Center ("AMC") in Washington, DC, increased his disability ratings to 10 percent for right knee arthritis and 10 percent for left knee sprain, effective June 11, 2010 forward.  However, despite the assignment of an increased disability evaluation for the right and left knee disabilities for the period June 11, 2010 forward, the issues remain in appellate status because a higher schedular rating is available.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a rating decision issued after an NOD, which grants less than the maximum rating available does not "abrogate the pending appeal").
 
In September 2005, the Veteran testified at a hearing before a Decision Review Officer at the Cleveland RO, and in February 2008, he testified at a Board video conference hearing before the undersigned Veterans Law Judge sitting in Washington, DC.  Transcripts of the hearings have been associated with the Veteran's claims folder. 

The Board has previously considered these claims.  In July 2008, the Board remanded the Veteran's claims for further development, specifically to obtain updated treatment records.  The Board remanded the claims again in January 2010, to obtain additional treatment records and afford the Veteran a VA examination and opinion regarding the severity of his right and left knee joint disabilities.  The examination took place in June 2010, and in April 2011, the AMC issued a rating decision and Supplemental Statement of the Case, in which it granted the Veteran an increased disability evaluation for his knee disorders, but less than the maximum rating available.  The claims folder has been returned to the Board for further appellate proceedings.  


FINDINGS OF FACT

1.  For the pertinent period prior to June 11, 2010, the Veteran's right knee arthritis was manifested by no more than objective evidence of x-ray findings of mild osteoarthritic changes, range of motion not less than 0 to 135 degrees, some tenderness to palpation, no additional limitations after repetitive use, and without deformity, ankylosis, swelling or effusion.  There were no findings of subluxation or instability.

2.  For the period June 11, 2010 forward, the Veteran's right knee arthritis has been manifested by no more than x-ray findings of arthritis, subjective complaints of weakness, stiffness, swelling and crepitation, range of motion from 0 to 140 degrees, and satisfactory evidence of painful motion.  There were no additional limitations after repetitive use and no findings of subluxation or instability.

3.  For the pertinent period prior to June 11, 2010, the Veteran's left knee strain was manifested by no more than objective evidence of full range of motion from 0 to 140 degrees and no additional limitations after repetitive use, without deformity, ankylosis, swelling, effusion, tenderness to palpation, warmth or erythema.  There were no findings of subluxation or instability.

4.  For the period June 11, 2010 forward, the Veteran's left knee sprain has been manifested by no more than subjective complaints of weakness, stiffness, swelling and crepitation, range of motion from 0-135 degrees, and satisfactory evidence of painful motion.  There were no additional limitations after repetitive use and no findings of subluxation or instability.

5.  The Veteran is not shown by the competent medical evidence of record to have a current diagnosis of bronchitis.  


CONCLUSIONS OF LAW

1.  For the pertinent period prior to June 11, 2010, the criteria for a 10 percent disability evaluation, and no more, for right knee arthritis were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260 (2010).

2.  For the period June 11, 2010 forward, the criteria for an evaluation in excess of 10 percent for right knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260 (2010).

3.  For the pertinent period prior to June 11, 2010, the criteria for a compensable evaluation for left knee strain were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2010).

4.  For the period June 11, 2010 forward, the criteria for an evaluation in excess of 10 percent for left knee strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2010).


5.  Chronic bronchitis was neither incurred in, nor aggravated by, active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

By a letter dated March 2004, the Veteran was informed of the types of evidence needed in order to substantiate his claims of entitlement to service connection, as well as the division of responsibility between himself and VA for obtaining the required evidence.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  A March 2006 letter afforded him appropriate notice per Dingess/Hartman, supra.  By letters dated August 2008 and February 2010, the Veteran was advised of the information necessary to substantiate his claim of entitlement to an increased disability evaluation for his bilateral knee disorders.  These letters advised him that he should provide evidence showing that his service-connected disorders had increased in severity, and also provided notice of the types of evidence, both lay and medical, that could be submitted in support of a claim for an increased rating, and advised him of what VA would do to assist him in obtaining evidence.  

      b.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims folder contains the Veteran's service and post-service treatment records, and VA examination reports dated May 2004, June 2006 and June 2010.  Additionally, the claims file contains the Veteran's statements in support of his claims.  The Veteran has not referenced any outstanding records that he wanted VA to obtain or that he felt were relevant to his claims that have not already been associated with the claims folder.

With regard to the examination reports for the Veteran's bilateral knee disabilities, the Board observes that the examiners elicited from the Veteran his history of disability complaints and symptomatology and performed complete physical examinations, noting range of motion findings.  In addition, the June 2010 examiner reviewed bilateral knee radiographic results, which demonstrated no evidence of arthritis in the Veteran's left knee.  Accordingly, the Board finds the examination reports are adequate upon which to base a decision in this case.

With regard to the June 2010 examination report for the Veteran's claim of entitlement to service connection for bronchitis, the Board observes that the examiner noted that his review included the Veteran's service and post-service treatment records, a comprehensive physical examination, and diagnostic tests, including x-ray and pulmonary function test results.  

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above, finds that the development of the claims has been consistent with the provisions of the VCAA. The appellant has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claims.  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2010).  Separate Diagnostic Codes ("DC") identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2010).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue, and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2010).

The evaluation of the same disability under various diagnoses, known as "pyramiding," is generally to be avoided.  38 C.F.R. § 4.14 (2010).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  
38 C.F.R. § 4.40 (2010).  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  Id. 

With regard to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination; impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2010).  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

The Court has held that the Board must determine whether there is evidence of weakened movement, excess fatigability, incoordination, or functional loss due to pain on use or flare-ups when the joint in question is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); 38 C.F.R. § 4.40.  Furthermore, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  The fact that the revised criteria include symptoms such as pain, stiffness, aching, etc., if present, means that evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

The Board notes that the words "slight," "moderate" and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, so that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2010).

For VA compensation purposes, normal flexion of the knee is to 140 degrees, and normal extension is to zero degrees.  38 C.F.R. § 4.71a, Plate II (2010).

The Veteran's right knee arthritis and left knee sprain have both been evaluated under DC 5260.  Under DC 5260 (leg, limitation of flexion), a noncompensable evaluation is assigned where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent evaluation is for application where flexion is limited to 30 degrees.  Finally, a 30 percent evaluation applies where flexion is limited to 15 degrees.

Under DC 5261 (leg, limitation of extension), a noncompensable evaluation is assigned where extension is limited to 5 degrees.  A 10 percent rating is warranted where extension is limited to 10 degrees.  Greater evaluations are provided for greater limitation of extension.

Separate ratings under DC 5260 and DC 5261 (leg, limitation of extension), both currently codified under 38 C.F.R. § 4.71a, may be assigned for disability of the same joint.  Specifically, where a veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with the disability.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

Pursuant to DC 5003, degenerative arthritis (hypertrophic or osteoarthritis), established by x-ray findings, will be evaluated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by such findings as swelling, muscle spasm or satisfactory evidence of painful motion.  Id; see also 38 C.F.R. § 4.59; Hicks v. Brown, 8 Vet. App. 417, 420 (1995) (citing Litchenfels v. Derwinski, 1 Vet. App. 484, 488 (1991)).

The Veteran contends that his right and left knee disorders are, and have consistently been, of greater severity than the assigned disability evaluations contemplate.  

Review of the claims folder shows that, in May 2004, during his general medical compensation and pension examination, the Veteran was found to have normal extension of both the right and left knees at 0 degrees, and extension to 135 degrees bilaterally.  The examiner specifically noted that the Veteran wore a knee brace on the right knee and a support wrap on the left knee.  Although he also noted that there were no x-rays of the knees, his physical evaluation showed that the Veteran had stable mobility bilaterally, and that his gait, stance and coordination appeared to be normal.  The examiner diagnosed him as having "a bilateral knee condition" with "arthritic changes, depending on x-ray report."

In June 2006, the Veteran was afforded a VA orthopedic examination to evaluate the severity of his bilateral knee condition.  At that time, the examination of the right knee revealed no obvious deformity, ankylosis, soft tissue swelling, or effusion.  Range of motion was 0 to 140 degrees without evidence of pain (although, the examiner noted some tenderness to palpation).  Examination of the left knee revealed no gross abnormality, ankylosis, soft tissue swelling, effusion, warmth or erythema.  Range of motion was 0 to 140 degrees without pain.  The examiner specifically noted that the criteria pursuant to DeLuca v. Brown, supra, were not met for either knee, which is to say, repetitive motion caused no increased pain, fatigue, weakness, incoordination or decreased range of motion.  An x-ray of the right knee showed mild osteoarthritic changes, while an x-ray of the left knee revealed that bony architecture appeared to be intact with joint spaces normal and well-maintained.  The diagnoses were residuals of a right knee injury, and normal left knee examination.  

On June 11, 2010, the Veteran was afforded a third VA compensation and pension examination to determine the severity of his bilateral knee disorders.  As an initial matter, the examiner noted that his review of the claims folder showed that, although the Veteran had x-ray evidence of arthritis in the right knee, there was no indication of arthritis in the left knee.  The Veteran complained of bilateral knee pain, as well as weakness, stiffness, swelling and crepitation.  He noted that he was able to perform his civilian job with the U.S. Coast Guard, but said that prolonged standing and climbing made it worse.  Upon examination, range of motion of the right knee was 0 to 140 degrees, while range of motion of the left knee was 0 to 135 degrees.  The examiner noted that, pursuant to the DeLuca criteria, repetitive use caused no change in pain, range of motion, or any other symptoms.  The examination showed both knees to be stable, although the Veteran reported flare-ups with prolonged standing and use.  X-rays revealed arthritis in the right knee only.  The examiner diagnosed the Veteran with arthritis of the right knee, and a strain of the left knee.

A.  Entitlement to an initial compensable evaluation for right knee arthritis prior to June 11, 2010.

Based on a review of the evidence of record, the Board concludes that an initial 10 percent disability evaluation for right knee arthritis prior to June 11, 2011, is warranted.  

As previously noted, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  The evidence of record shows that, during each of his VA examinations prior to June 11, 2010, the Veteran was found to have normal extension of the right knee to 0 degrees, while flexion was never less than 135 degrees.  As such, the criteria for a compensable initial rating under DC 5260 or 5261 were not met.  However, because he was found to have mild osteoarthritic changes based on x-ray findings, the criteria for an initial rating of 10 percent under  DC 5003 (degenerative arthritis established by x-ray findings) were met.  In this regard, the Board notes that, while no x-rays were taken during the May 2004 examination, the VA examiner nonetheless concluded, based on the Veteran's symptomatology, that he had arthritis, pending verification by x-ray.  

The Board has also considered whether other diagnostic codes are applicable to the Veteran's right knee disability.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").

The remaining diagnostic codes relating to knee disabilities include DC 5257 (for recurrent subluxation or lateral instability), 5258 (for cartilage, semilunar, dislocated, with frequent episodes of "locking" pain and effusion into the joint), 5259 (for cartilage, semilunar, removal or, symptomatic) and 5263 (for genu recurvatum).  However, as noted above, there is no evidence, for the period prior to June 11, 2010, of recurrent subluxation or lateral instability, dislocated, semilunar cartilage with episodes of "locking" pain and effusion into the joint, or acquired, traumatic genu recurvatum.  As such, these diagnostic codes are not applicable.

With regard to assigning a higher disability rating based on functional loss as contemplated by the Court's holding under DeLuca v. Brown, the Board notes that the VA examiners concluded that the criteria under DeLuca were not met for the right knee.  Nonetheless, the Board observes that the 10 percent initial rating being assigned by this decision contemplates the potential problems associated with mild osteoarthritic changes, such as pain with motion.  Furthermore, the VA examinations revealed no additional limitation of motion resulting from repetitive use that would meet the criteria for higher ratings under diagnostic codes 5260 or 5261.  As such, the Board finds that the 10 percent rating being assigned by this decision already contemplates the degree of functional loss demonstrated.

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the Board concludes that the Veteran's service-connected right knee disability is not so unusual or exceptional in nature as to render the assigned schedular rating inadequate.  The Veteran's disability has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by disability.  Moreover, there is no evidence that his disability has caused marked interference with employment or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Therefore, for the period prior to June 11, 2010, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In summary, the Board concludes that the preponderance of the evidence of record demonstrates that an initial evaluation of 10 percent, and no more, for the Veteran's right knee arthritis for the entire period prior to June 11, 2010, is warranted.  

B.  Entitlement to an evaluation in excess of 10 percent disabling for right knee arthritis from June 11, 2010 forward.

Based on a review of the evidence of record, the Board concludes that a disability evaluation in excess of 10 percent for right knee arthritis for the period June 11, 2010 forward is not warranted.   As noted above, during the June 2010 VA examination, the Veteran was found to have range of motion of the right knee from 0 to 140 degrees.  As noted above, under DC 5260, the minimum compensable rating is 10 percent for findings of flexion limited to 45 degrees.  Flexion limited to 60 degrees is noncompensable.  As such, a higher disability rating under DC 5260 is not for application.  Similarly, because the Veteran was found to have normal extension, a separate disability rating for limitation of extension under DC 5261 is not warranted.

In addition, the Board has also considered whether other diagnostic codes are applicable to the Veteran's right knee disability for this period.  During the June 2010 VA examination, there were no findings of right knee recurrent subluxation or lateral instability, dislocated, semilunar cartilage with episodes of "locking" pain and effusion into the joint, or acquired, traumatic genu recurvatum.  Accordingly, these diagnostic codes are not for application.   

With regard to assigning a higher disability rating based on functional loss as contemplated by the Court's holding under DeLuca v. Brown, the Board notes that, although the Veteran reported that he experienced right knee pain, the examiner found no evidence of additional limitation of motion or other symptoms after repetitive motion of the joint.  As such, the Board finds that the 10 percent rating currently assigned already contemplates the degree of functional loss demonstrated.

Moreover, the Board has considered the potential application of 38 C.F.R. 
§ 3.321(b)(1) for the period from June 11, 2010 forward.  See Schafrath v. Derwinski, Thun v. Shinseki, supra.  In this regard, however, the Board concludes that, for this period, the Veteran's right knee arthritis has not been so unusual or exceptional in nature as to render the assigned schedular rating inadequate.  As noted, his right knee arthritis has been evaluated under the appropriate diagnostic code that has specifically contemplated the level of occupational impairment caused by his disability, and higher ratings are provided for evidence of greater disability.  Additionally, there is no unusual clinical picture presented, nor any other factor that would take the Veteran's right knee disability outside of the norm.

In summary, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for a disability evaluation in excess of 10 percent for right knee arthritis for the period June 11, 2010 forward.  As there is not an approximate balance of evidence, the "benefit-of-the-doubt rule" enunciated in 38 U.S.C.A. § 5107(b) is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).
 
C.  Entitlement to an initial compensable evaluation for left knee strain (formerly evaluated as arthritis) prior to June 11, 2010.
Based on a review of the evidence of record, the Board concludes that an initial compensable disability evaluation for left knee sprain prior to June 11, 2011, is not warranted.  

In this regard, the Board notes that, during the May 2004 VA examination, the examiner specifically indicated that his conclusions were not based on x-ray findings, as there were no x-ray results available.  Thus, his diagnosis of "arthritic changes depending on x-ray report" was dependant on the results of an x-ray.  During the June 2006 VA examination, the examiner noted that x-rays of the Veteran's left knee revealed a normal left knee with bony architecture intact and joint spaces normal and well-maintained.  As such, it was determined that the previous diagnosis of left knee arthritis was incorrect.  Nonetheless, based on the physical findings during the June 2006 examination, in which he was found to have normal range of motion from 0 to 140 degrees without pain, a compensable rating under DC 5260 is not warranted.  In addition, the assignment of a separate rating under DC 5261 is also not warranted.  Finally, because there was no evidence of left knee arthritis based on x-ray findings, a higher rating under DC 5003 is not warranted for this period.

In addition, the Board has also considered whether other diagnostic codes are applicable to the Veteran's left knee during this period.  However, because there were no findings of left knee recurrent subluxation or lateral instability, dislocated, semilunar cartilage with episodes of "locking" pain and effusion into the joint, or acquired, traumatic genu recurvatum, the diagnostic codes pertaining to these disorders were not applicable.  

With regard to assigning a higher disability rating based on functional loss as contemplated by the Court's holding under DeLuca v. Brown, the Board notes that the VA examiners specifically concluded that the criteria for a higher rating under DeLuca were not met.  

Moreover, the Board has considered the potential application of 38 C.F.R. 
§ 3.321(b)(1) for the period prior to June 11, 2010.  See Schafrath v. Derwinski, Thun v. Shinseki, supra.  In this regard, however, the Board concludes that, for this period, the Veteran's left knee sprain was not so unusual or exceptional in nature as to render the assigned schedular rating inadequate.  His left knee disorder was evaluated under the appropriate diagnostic code that specifically contemplated the level of occupational impairment caused by his disability, and higher ratings are provided for evidence of greater disability.  Additionally, there was no unusual clinical picture presented, nor any other factor that would take the Veteran's left knee disability outside of the norm.

In summary, the Board concludes that the preponderance of the evidence of record demonstrates that an initial compensable evaluation for the Veteran's left knee strain for the period prior to June 11, 2010 is not warranted.

D.  Entitlement to an evaluation in excess of 10 percent disabling for left knee strain from June 11, 2010 forward.

Based on a review of the evidence of record, the Board concludes that a disability evaluation in excess of 10 percent for left knee strain for the period June 11, 2010 forward is not warranted.   As noted above, during the June 2010 VA examination, the Veteran was found to have nearly normal range of motion of the left knee from 0 to 135 degrees.  As noted above, under DC 5260, the minimum compensable rating is 10 percent for findings of flexion limited to 45 degrees.  Flexion limited to 60 degrees is noncompensable.  As such, a higher disability rating under DC 5260 is not for application.  Similarly, because the Veteran was found to have normal extension, a separate disability rating for limitation of extension under DC 5261 is not warranted.

In addition, the Board has also considered whether other diagnostic codes are applicable to the Veteran's left knee strain during this period.  However, during the June 2010 VA examination, there were no findings of left knee recurrent subluxation or lateral instability, dislocated, semilunar cartilage with episodes of "locking" pain and effusion into the joint, or acquired, traumatic genu recurvatum.  Accordingly, these diagnostic codes are not for application.   

With regard to assigning a higher disability rating based on functional loss as contemplated by the Court's holding under DeLuca v. Brown, the Board notes that despite the Veteran's claims of bilateral knee pain, as well as weakness, stiffness, swelling and crepitation, the VA examiner concluded that repetitive movement caused no additional loss of motion, pain or any other symptoms.  

Moreover, the Board has considered the potential application of 38 C.F.R. 
§ 3.321(b)(1) for the period from June 11, 2010 forward.  See Schafrath v. Derwinski, Thun v. Shinseki, supra.  In this regard, however, the Board concludes that, for this period, the Veteran's left knee strain has not been so unusual or exceptional in nature as to render the assigned schedular rating inadequate.  As noted, there was no x-ray evidence of arthritis and the left knee strain has been evaluated under the appropriate diagnostic code that has specifically contemplated the level of occupational impairment caused by his disability; higher ratings are provided for evidence of greater disability.  Additionally, there is no unusual clinical picture presented, nor any other factor that would take the Veteran's left knee disability outside of the norm.

In summary, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for a disability evaluation in excess of 10 percent for left knee strain for the period June 11, 2010 forward.  As there is not an approximate balance of evidence, the "benefit-of-the-doubt rule" enunciated in 38 U.S.C.A. § 5107(b) is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

E.  Entitlement to service connection for bronchitis.

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Review of the Veteran's service treatment records shows that, although he was noted to have had bronchitis on several occasions, the examiners ultimately concluded that it was not a chronic condition.  For example, during an August 1999 clinical evaluation, the examiner opined that the Veteran had early bronchitis.  However, during the Veteran's December 2002 service retirement examination, his lungs and chest were found to be normal, even though he noted on his self-reported medical history report that he had previously had bronchitis, wheezing and a chronic cough.  

The Veteran's post-service VA treatment records dated 2004 through 2010 contain no evidence to show that he either sought treatment for, or was diagnosed with, bronchitis.  Although he testified, during both his RO and Board video conference hearings that his private physician, Dr. Adams, told him that he had a case of chronic bronchitis as a result of damaged bronchial tubes, he has failed to submit any treatment records from Dr. Adams.  He has also failed to permit VA to obtain such treatment records because he did not sign and return his Authorization and Consent to Release Information form that would have allowed VA to access these documents.  See Board remand, January 2010; letter to Veteran from AMC, February 2010.

In May 2004, pursuant to his claim of entitlement to service connection, the Veteran was afforded a VA general medical examination.  The examiner noted that his chest was clear on an x-ray report, with no evidence of wheezing, rales or rhonchi.  At that time, however, although the Veteran told the examiner that he had experienced several instances of bronchitis in service, the examiner did not have access to his claims folder, and thus, was unable to review his service treatment records.  He concluded that the Veteran's claimed bronchitis was asymptomatic at the time of the examination.

In June 2006, the Veteran was afforded a VA respiratory examination.  He told the examiner that his initial episode of bronchitis had occurred in 1987 while on active duty service, and that he had been treated at the base hospital.  He referenced three additional instances during service between 1992 and 1999, and said that he had experienced a post-service occurrence in 2003, for which he was treated by his private physician, Dr. Adams.  The Veteran denied experiencing dyspnea on exertion, as well as productive cough, sputum and hemoptysis.  Upon examination, there was no evidence of cor pulmonale, pulmonary hypertension, jugular venous distention or carotid bruits.  There was also no indication of any deformity to the chest wall, kyphoscoliosis, or pectus excavatum.  Upon examining the lungs, the examiner found that they were clear throughout all fields, without wheezing or rhonchi, and chest expansion was equal bilaterally.  A chest x-ray indicated lungs clear of infiltrate, normal heart size, and mediastinum unremarkable.  The impression was a normal chest x-ray.  A pulmonary function test also revealed all findings to be within normal limits.  The examiner concluded that the Veteran's respiratory examination revealed normal findings without any evidence of bronchitis.  

Based on a review of the complete evidence of record, the Board concludes that the competent and probative evidence is against the Veteran's claim of entitlement to service connection for bronchitis.  As noted above, the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In this case, as demonstrated by the results of the two VA examinations, there is no medical evidence of record demonstrating that the Veteran has a current diagnosis of  bronchitis or that he had such a diagnosis since filing his claim for VA benefits.  Moreover, although his service treatment records indicate that he was diagnosed with bronchitis on several instances, the condition apparently resolved, as his service retirement examination revealed normal lung and chest findings.  In addition, although the Veteran now claims that he has been diagnosed with bronchitis since active duty service, there is no evidence in the VA treatment reports of record that he was seen or treated for such condition, and his private treatment reports are not of record because he did not complete the form allowing VA to obtain such records.

In addition to the medical evidence of record, the Board has also considered the Veteran's personal assertions that he has bronchitis.  The Court has repeatedly held that a veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, the United States Court of Appeals for the Federal Circuit has also held that a lay person is not competent to offer an opinion on a matter clearly requiring medical expertise, such as linking occasional coughs and chest colds to a complex disease, such as bronchitis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition, such as a broken leg, but is not competent to provide evidence as to more complex medical questions).  As a result, although the Board recognizes the Veteran's sincere belief in the existence of his claimed disorder, his assertions do not constitute competent medical evidence.

Accordingly, the Board concludes that the competent and probative evidence of record fails to support the Veteran's claim of entitlement to service connection for bronchitis.  In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. 
§ 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See generally Gilbert, supra; Ortiz v. Principi, supra.


ORDER

Entitlement to an initial 10 percent evaluation for right knee arthritis prior to June 11, 2010, is granted, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to an evaluation in excess of 10 percent disabling for right knee arthritis from June 11, 2010 forward is denied.

Entitlement to an initial compensable evaluation for left knee sprain prior to June 11, 2010 is denied.

Entitlement to an evaluation in excess of 10 percent disabling for left knee strain from June 11, 2010 forward is denied.

Entitlement to service connection for bronchitis is denied.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


